TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00223-CV



                                          In re Joe Jones


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                            ORDER


PER CURIAM

               Relator Joe Jones has filed a petition for writ of mandamus and motion for emergency

relief from the trial court’s ruling requiring Jones to appear for deposition on April 15, 2014 and

produce documents. See Tex. R. App. P. 52.8, 52.10. Because the trial court orally ruled on the

matters before us during a hearing held on April 3, 2014, we are unable to review the merits of

Jones’s request for relief without the reporter’s record from this hearing. Accordingly, we grant

relator’s motion for emergency relief and stay the trial court’s ruling, including any requirement

that Jones appear and provide testimony or produce documents, pending further order of this Court.

The Court orders the real party in interest to file a response to the petition for writ of mandamus on

or before April 18, 2014.

               It is so ordered April 11, 2014.



Before Justices Puryear, Goodwin, and Field